DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on August 9, 2022. Claims 1-6, and 21-24 are pending. The indefiniteness rejection is withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not teach a coated article where the heat-treated diffused Ni-Cr-Al alloy is on the damaged surface of the turbine component. The Examiner maintains that prior art references Rairden (US Patent 3,998,603) and Piascik (EP 2623644 A1) teach the claimed structure. Note that the process limitations of 1) having a damaged surface, 2) heat-treating the Ni-Cr-Al composite… to restore Cr and Al materials lost from the damaged surface of the turbine component, and 3) dimensionally restoring the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component do not define structural differences in the resulting coated article from coated article of the prior art. Even though Rairden is directed to a coating on a substrate, without removing the previous coating and without restoring the damaged surface of the turbine component, the resulting heat treated coating on the substrate corresponds to the claimed structure of the claims. Piascik further discloses a repair process (pars. 2, 36), however does not explicitly disclose that the repaired and overhauled turbine engine component would have a damaged surface, a step of restoring lost material and a step of dimensionally restoring the damaged surface by rebuilding wall thickness of the damaged surface of the turbine component. Similar to Rairden, Piascik discloses a heat treated coating on the substrate (par. 17, step 14, Fig. 1) which would corresponds to the claimed structure of the claims.


Claim Interpretation
	The claims are directed to a coated article which is formed by applying a Ni-Cr-Al composite with 2 to 50% wt chromium, from 0.1 to 6 wt% aluminum and a remaining balance of nickel which means that the composite applied is Nickel, Aluminum and Chromium only. The wt% is applicable to the Ni-Cr-Al composite being applied, and not the diffused Ni-Cr-Al alloy or resulting coating of the coated article.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a Ni-Cr-Al composite coated on the damaged surface of the turbine component” in line 3. There is not support for the application of the alloy on a damaged surface. Note that the specification describes that the coating may be applied to the metal substrate alloy (200 Fig. 2, page 5, lines 9-12). Figure 4A also shows the Ni-Cr Alloy on the turbine component. There is no support for the composite to be coated on a damaged surface. Accordingly, since the alloy is coated to the base alloy and not applied on a damaged surface, it raises doubt as to possession of the claimed invention at the time of filing. Claims 2-5, and 21-25 fail to comply with the written description based on their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rairden (US Patent 3,998,603).
In regards to claim 1, Rairden discloses a coated article (Col. 3, line 8), comprising: 
a turbine component (Col. 3, line 8); and 
a Ni-Cr-Al composite (nickel-chromium coating, Col. 3, lines 34-37, Col. 5, lines 5-10, and aluminum coating, Col. 3, lines 42-50, Col. 6, lines 13-15) coated on a surface of the turbine component, wherein the Ni-Cr-Al composite coated on the surface comprises from 2 to 50 wt% chromium (Col. 5, lines 5-10, ex. 3 mil layer of Ni-35Cr, Fig. 3), from 0.1 to 6 wt% aluminum (Col. 3, lines 42-50, ex. .5 mil layer of Al which results in a diffused composition of Fig. 3, at depths of 1-2 mils, and 3-3.5 mils, and an average across the entire depth), and a remaining balance of nickel (the composition is formed by Ni-Cr, and Al with no other elements added, see Fig. 1), and wherein the Ni-Cr-Al composite is heat-treated (Col. 3, lines 51-Col. 4, line 39) to form a diffused Ni-Cr-Al alloy that includes an aluminum compound formed between nickel and aluminum and to provide Cr and Al materials (Col. 5, lines 44-62, Fig. 1), 
wherein the heat-treated diffused Ni-Cr-Al alloy on the surface of the turbine component dimensionally extends the surface of the turbine component by forming wall thickness of the surface of the turbine component.
Note that the claimed phrases “damaged surface”, “restore Cr and Al materials lost from the damaged surface of the turbine component”, “dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the component” are being treated as a product-by-process limitation; that is, that the turbine component can have a damaged surface, material lost, and a dimensionally restored surface by re-building wall thickness of the damaged surface of the turbine component.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden does not disclose a repair process having a damaged surface, having lost material and dimensionally restoring the damaged surface, it appears that the product of Rairden would be the same or similar as the article claimed.
	In regards to claim 2, Rairden discloses the Ni-Cr-Al composite coated on the surface comprises from 8 to 20 wt% chromium (see Col. 5, line 7, see 20% by weight chromium), from 0.1 to 6 wt% aluminum (see above), and a remaining weight percentage of nickel (see above).
	In regards to claim 4, Rairden discloses the Ni-Cr-Al alloy is thicker than 10 µm (Rairden Col. 3, lines 36, 49-50, Fig. 3).
	In regards to claim 5, Rairden discloses the Ni-Cr-Al alloy is thicker than 125 µm (Rairden Col. 3, lines 36, 49-50).
	In regards to claims 6, Rairden discloses the turbine component is a rotor blade (Col. 3, line 8).
	In regards to claim 21, Rairden discloses the Ni-Cr-Al alloy composite is formed by deposition and heat treatment.
Note that the claimed phrase “formed by electrodeposition” is being treated as a product-by-process limitation; that is, that the article can be formed by electrodeposition.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden discloses another deposition process used to form the article, it appears that the product of Rairden (following the heat treatment) would be the same or similar as the article claimed.
	In regards to claim 23, Rairden discloses the heat-treated diffused Ni-Cr-Al alloy on the surface of the turbine component includes a Ni-Cr-Al zone (Col. 5, lines 44-48, Fig. 1).

Claim(s) 1-2, 4, 6, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piascik (EP 2,623,644 A1).
In regards to claim 1, Piascik discloses a coated article (Col. 3, line 8), comprising: 
a turbine component (pars. 2, 36); and 
a Ni-Cr-Al composite (par. 33; also see steps 15, 17, 19 with Nickel as M-metal) coated on a surface of the turbine component, wherein the Ni-Cr-Al composite coated on the surface comprises from 2 to 50 wt% chromium (par. 33), from 0.1 to 6 wt% aluminum (par. 33), and a remaining balance of nickel (par. 33 with X, Co being 0%), wherein the Ni-Cr-Al composite is heat-treated (steps 24, 25) to form a diffused Ni-Cr-Al alloy that includes an aluminum compound formed between nickel and aluminum (par. 31) and to restore Cr and Al materials, 
wherein the heat-treated diffused Ni-Cr-Al alloy on the surface of the turbine component dimensionally extends the surface of the turbine component by forming wall thickness of the surface of the turbine component.
Note that the claimed phrases “damaged surface”, “restore Cr and Al materials lost from the damaged surface of the turbine component”, “dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the component” are being treated as a product-by-process limitation; that is, that the turbine component can have a damaged surface, material lost, and a dimensionally restored surface by re-building wall thickness of the damaged surface of the turbine component.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Piascik does not disclose a repair process having a damaged surface, having lost material and dimensionally restoring the damaged surface, it appears that the product of Piascik would be the same or similar as the article claimed.
	In regards to claim 2, Piascik discloses the Ni-Cr-Al composite coated on the surface comprises from 8 to 20 wt% chromium (par. 33), from 0.1 to 6 wt% aluminum (par. 33), and a remaining weight percentage of nickel (par. 33).
	In regards to claim 3, Piascik discloses the coated article further includes a bond coat (par. 36 “additional coat”).
	In regards to claim 4, Piascik discloses the Ni-Cr-Al alloy is thicker than 10 µm (par. 25).
	In regards to claims 6, Piascik discloses the turbine component is a vane, a rotor blade or a stator (par. 2).
In regards to claim 21, Piascik discloses the Ni-Cr-Al composite is formed by electrodeposition and heat treatment (see steps 15, 17, 19, 24, 25, Fig. 1).
In regards to claim 22, Piascik discloses the turbine component is a repaired turbine component (par. 36).
In regards to claim 23, Psiscik discloses the heat-treated diffused Ni-Cr-Al alloy on the damaged surface of the turbine component includes a Ni-Cr-Al zone (par. 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Piascik (EP 2,623,644 A1) in view of Wortman (US 2009/0162209).
	Piascik discloses the coated article further includes additional coats (par. 36), however does not explicitly disclose a boat coat.
	Wortman discloses a bond coat (50, par. 38) disposed over a chromide coating (48) interdiffused with the substrate (Fig. 4).
	Piascik discloses a coated article with a diffusion coating, however does not disclose an additional bond coat. Wortman, which is also directed to a diffusion coating for a turbine component, discloses an additional bond coating which provides additional thermal and/or environmental protection, and enhances attachment of the ceramic coating to the turbine article. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the article of Psiacik by providing a boat coat, as taught by Wortman, to provide additional thermal and/or environmental protection, and enhances attachment of the ceramic coating to the turbine article.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piascik (EP 2,623,644 A1) in view of Allen (US 2002/0130047).
	Piascik discloses a Ni-based superalloy, however does not disclose the turbine component comprises a single-crystal nickel based superalloy.
	Allen disclose a turbine component comprises a single-crystal nickel based superalloy (par. 22).
	Piascik discloses a turbine component with a Ni-based superalloy, however does not disclose that the turbine component comprises a single-crystal nickel based superalloy. Allen, which is also directed to a coating for a turbine component, discloses that a turbine component comprises a single-crystal nickel based superalloy which eliminates grain boundaries and provides superior creep and thermal fatigue resistance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the article of Piascik by providing a turbine component comprises a single-crystal nickel based superalloy, as taught by Allen, to eliminate grain boundaries and provide superior creep and thermal fatigue resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 and 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 23, 4, 5, 21, 25, 24, and 22 of copending Application No. 16/889,248 in view of Piascik (EP 2,623,644 A1).
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
	Regarding the broadening aspect (see underlined portion) of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims.  


Copending Application 16/889,248
Application claim 1
A coated article, comprising: 

a turbine component; and 

a Ni-Cr alloy applied on a damaged surface of the turbine component, wherein the Ni-Cr alloy applied on the damaged surface comprises from 2 to 50 wt% chromium balanced by nickel, and wherein the Ni-Cr alloy is heat-treated to homogenize composition of the alloy and restore Ni-Cr materials lost from the damaged surface of the turbine component; and




wherein the heat-treated Ni-Cr alloy applied on the damaged surface of the turbine component dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component

A coated article, comprising: 

a turbine component; and 

a Ni-Cr-Al composite coated on a damaged surface of the turbine component, wherein the Ni-Cr-Al composite coated on the damaged surface comprises from from 2 to 50 wt% chromium, from 0.1 to 6 wt% aluminum, and a remaining balance of nickel, and wherein the Ni-Cr-Al composite is heat-treated to form a diffused Ni-Cr-Al alloy that includes an aluminum compound formed between nickel and aluminum and to restore Cr and Al materials lost from the damaged surface of the turbine component; and

 wherein the heat-treated diffused Ni-Cr-Al alloy on the damaged surface of the turbine component dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component



Thus, it is apparent that the more specific copending application claims 1-2, 23, 4, 5, 21, 25, 24, and 22 encompass application claims 1-2, 4-6 and 21-24, respectively.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-2, 4-6 and 21-24 are anticipated by copending applications claims 1-2, 23, 4, 5, 21, 25, 24, and 22, respectively, and since anticipation is the epitome of obviousness, then application claims 1-2, 4-6 and 21-24 are obvious over copending application claims 1-2, 23, 4, 5, 21, 25, 24, and 22, respectively.
With respect to the additional features recited (see bolded portion) in the application claims, the inclusion of the Ni-Cr-Al composite with specific composition is an obvious improvement over Piascik. Psiacik discloses a diffusion coating that additionally includes an aluminum coating (see step 19, Fig. 1) within the claimed composition (par. 33). Since the copending application claims recite a coated turbine component with nickel and chromium with heat treatment process and Psiacik discloses a diffusion coating that additionally includes an aluminum coating with the claimed composition resulting in a coating with a high temperature oxidation and hot corrosion resistance in a simplified, lower cost, safe and environmentally-friendly method (par. 8), it would have been obvious to one having ordinary skill in the art before effective filing of the claimed invention to modify the coated article to include the Ni-Cr-Al composite with specific composition, as taught by Psiacik, to provide a coating with a high temperature oxidation and hot corrosion resistance in a simplified, lower cost, safe and environmentally-friendly method (par. 8)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/889,248 in view of Piascik (EP 2,623,644 A1) and in further view of Wortman (US 2009/0162209). 
With respect to the additional features recited in the application claim 3, the inclusion of a bond coat is an obvious improvement over Wortman. Wortman discloses a bond coat (50, par. 38) disposed over a chromide coating (48) interdiffused with the substrate (Fig. 4). Since the copending application claims recite a coated turbine component which, as modified by Psiacik can include additional coats (par. 36), and Wortman discloses an additional bond coat which provides additional thermal and/or environmental protection, and enhances attachment of the ceramic coating to the turbine article, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the article by providing a boat coat, as taught by Wortman, to provide additional thermal and/or environmental protection, and enhances attachment of the ceramic coating to the turbine article.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/18/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745